Case: 12-13384   Date Filed: 01/16/2013   Page: 1 of 3

                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13384
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:11-cr-00628-SDM-AEP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KELVIN DANFORD,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 16, 2013)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 12-13384     Date Filed: 01/16/2013   Page: 2 of 3

      Kelvin Danford appeals the application of the sentencing enhancement

contained in the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), in his

case. At the time of his arrest, Danford had four prior felony convictions for

selling crack cocaine on four different dates in Alabama, but all four convictions

resulted from one case, which was concluded in one sentencing proceeding. On

appeal, Danford argues that his prior convictions did not qualify as the three prior

convictions required under the ACCA because they were adjudicated in one case.

After thorough review, we affirm.

      We review de novo whether crimes were committed on “occasions different

from one another,” within the meaning of the ACCA. United States v. Canty, 570
F.3d 1251, 1254-55 (11th Cir. 2009) (quotation omitted).           Under the prior

precedent rule, a prior panel’s holding is binding on all subsequent panels of this

Court unless the holding is overruled or undermined to the point of abrogation by

the Supreme Court or by this Court sitting en banc. United States v. Sneed, 600
F.3d 1326, 1332 (11th Cir. 2010).

      Pursuant to 18 U.S.C. § 924(e)(1), a person who violates § 922(g) and who

“has three previous convictions . . . for a violent felony or a serious drug offense,

or both, committed on occasions different from one another” is subject to a 15-year

mandatory minimum sentence. 18 U.S.C § 924(e)(1). To satisfy this requirement,

the three prior convictions must be “for crimes that are temporally distinct,” which


                                         2
              Case: 12-13384    Date Filed: 01/16/2013   Page: 3 of 3

requires that the government demonstrate that the previous convictions arose out of

separate and distinct criminal episodes. Sneed, 600 F.3d at 1329-30 (quotation

and emphasis omitted). Even where the gaps are small, distinctions in time and

place are typically sufficient to separate criminal episodes from one another, such

that two offenses are distinct so long as “some temporal break” occurs between

them. Id. at 1330 (quotation omitted).

      Here, the district court did not err by concluding that Danford was subject to

the § 924(e)(1) enhancement due to his prior felony convictions. Although he was

convicted and sentenced at the same time for each of his crimes, Danford’s prior

convictions for the sale of cocaine arose out of separate and distinct criminal

episodes, as they each involved the sale of cocaine on a different day. See Sneed,
600 F.3d at 1329-30.      The intervening days between each criminal episode

constituted “temporal breaks,” sufficient to separate them from each other. See id.

at 1330. Danford concedes that our binding caselaw required the district court’s

conclusion, but urges us to adopt a different holding in this case. Nevertheless, we

are bound by the holding in Sneed until the holding is overruled or undermined to

the point of abrogation by the Supreme Court or by this Court sitting en banc. Id.

at 1332.

      AFFIRMED.




                                         3